Joslin, J.
This is a civil action to recover for injuries sustained by the plaintiff who tripped and fell because of an alleged defect in a public sidewalk in front of the defendants’ premises. It is founded upon the erroneous notion that an owner or occupant of land owes the public a duty to keep an abutting public sidewalk in good repair and condition. Our law does not impose that obligation. Therrien v. First Nat’l Stores, Inc., 63 R.I. 44, 49, 6 A.2d 731, 733 (1939); Sneeson v. Kupfer, 21 R.I. 560, 561, 45 A. 579, 579 (1900). This is not to say that a landowner or occupant will escape liability if the defect responsible for the fall was caused by the fault of the owner or occupant, Sneeson v. Kupfer, supra at 561, 45 A. at 579, or if *32the fall occurs on a passageway located on his premises and provided by him for the use of his tenants. Fuller v. Housing Authority, 108 R.I. 770, 279 A.2d 438 (1971). But in this case the fall was on the public sidewalk, rather than on a common passageway, and nothing in the affidavits on file establishes a factual basis for the plaintiff’s assertion that the defect was attributable to the defendants’ fault. Nor do those affidavits provide a basis for the plaintiff’s novel contention that the defendants had agreed with their tenants to maintain and repair the sidewalk and that consequently she, as a business invitee of one of those tenants at the time of her fall, can maintain her claim as a beneficiary of that agreement.
James J. McGair, for plaintiff.
Higgins, Cavanagh & Cooney, Joseph V. Cavanagh, James M. Micali, for defendants.
There being no genuine issue of material fact and the defendants being entitled to judgment as a matter of law on the facts submitted, summary judgment was properly entered. Accordingly, the plaintiff’s appeal is denied and dismissed, and the judgment appealed from is affirmed.